EXHIBIT 10.13



AVX Corporation
Management Incentive Plan



 

1. Purpose. The Company wishes to provide for the award of annual incentive
compensation to selected employees of the Company and its Subsidiaries if
specified Performance Goals are achieved. The general purpose of the Plan is to
promote the interests of the Company's shareholders by providing to employees
incentives to continue and increase their efforts with respect to, and remain in
the employ of, the Company and its Subsidiaries.

2. Administration. The Plan will be administered by the Committee, which shall
be comprised of three or more persons, each of whom shall qualify as an "outside
director" within the meaning of Section 162(m) of the Internal Revenue code of
1986, as amended.

Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to grant Awards, to determine the terms,
provisions and conditions of all Awards granted under the Plan (which need not
be identical), the individuals to whom and the time or times when Awards shall
be granted, and to make all other necessary or advisable determinations with
respect to the Plan. The determination of the Committee on such matters shall be
conclusive.

3. Participants. The Committee shall from time to time select the officers and
key employees of the Company and its Subsidiaries to whom Awards are to be
granted, and who will, upon such grant, become participants in the Plan.

4. Performance Awards. (a) The Performance Goals and Performance Period
applicable to an Award shall be set forth in writing by the Committee no later
than 90 days after the commencement of the Performance Period. The Committee
shall have the discretion to later revise the Performance Goals solely for the
purpose of reducing or eliminating the amount of compensation otherwise payable
upon attainment of the Performance Goals.

(b) In making an Award, the Committee may take into account an employee
'
s responsibility level, performance, cash compensation level, incentive
compensation awards and such other considerations as it deems appropriate. The
amount paid out upon satisfying the Performance Goals shall not exceed 200% of
the employee
'
s base salary determined on the date of grant of the Award, and in no event
shall an employee receive payments under the Plan in connection with any one
fiscal year which exceed $5.0 million.

5. Employment. Except as provided in the next sentence, an Award shall terminate
for all purposes if the employee does not remain continuously employed and in
good standing with the Company until payment of such Performance Award. An
employee (or in the event of the employee's death, his or her beneficiaries or
estate) whose employment was terminated because of death, disability or
Retirement will receive a pro rata portion of the payment of his or her Award
based upon the portion of the Performance Period during which he or she was so
employed so long as the Performance Goals are subsequently achieved.

6. Payment of Awards. Payment with respect to an Award will be distributed in a
lump sum wholly in cash, after appropriate tax withholdings, as soon as
practicable following the determination of actual performance and written
certification by the Committee that the Performance Goals with respect to an
Award have been met.

7. Nonexclusive Plan. Neither the adoption of the Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable and such arrangements may
be either generally applicable or applicable only in specific cases.

8. Nonassignability. No Awards may be transferred, alienated or assigned other
than by will or by the laws of descent and distribution.

9. Amendment of Discontinuance. The Plan may be amended or discontinued by the
Committee without the approval of the Board.

10. Effect of Plan. Neither the adoption of the Plan nor any action of the Board
or Committee shall be deemed to give any officer or employee any right to
continued employment or any other rights.

11. Effective Date of Plan. The Plan shall take effect as of April 1, 2004.

12. Definitions. For the purpose of this Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated:

 a. "Award" means an incentive award made pursuant to the Plan, the payment of
    which is contingent upon attainment of Performance Goals.
 b. "Board" means the Board of Directors of the Company.
 c. "Committee" means the Compensation Committee of the Board.
 d. "Company" means AVX Corporation, a Delaware corporation.
 e. "Performance Goals" means the performance goals as may be established by the
    Committee which shall be based on the Company's Profit Before Taxes for a
    Performance Period.
 f. "Performance Period" means the fiscal year of the Company or such other
    period of time as is designated by the Committee during which the
    Performance Goals are measured.
 g. "Plan" means this AVX Corporation Management Incentive Plan as amended from
    time to time.
 h. "Profit Before Taxes" means income before special, unusual, restructuring or
    extraordinary items and income taxes as reported in the Company's
    consolidated financial statements.
 i. "Retirement" means, with respect to any participant, the participant's
    retirement as an employee of the Company on or after reaching age 55.
 j. "Subsidiary" means any corporation in an unbroken chain of corporations
    beginning with the Company if each of the corporations other than the last
    corporation in the unbroken chain owns stock possessing 50% or more of the
    total combined voting power of all classes of stock in one of the other
    corporations in the chain. The term "Subsidiaries" means more than one of
    any such corporations.